SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED]. For the transition period from to Commission File Number 000-53935 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: Harvard Savings Bank 401(k) Profit Sharing Plan B.Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Harvard Illinois Bancorp, Inc. 58 North Ayer Street Harvard, Illinois 60033 SUMMARY ANNUAL REPORT For HARVARD SAVINGS BANK EMPLOYEES’ 401(K) PROFIT SHARING PLAN This is a summary of the annual report for HARVARD SAVINGS BANK EMPLOYEES’ 401(K) PROFIT SHARING PLAN, EIN 36-2420053, Plan No. 003, for period January 01, 2010 through December 31, 2010. The annual report has been filed with the Employee Benefits Security Administration, U.S. Department of Labor, as required under the Employee Retirement Income Security Act of 1974 (ERISA). Basic Financial Statement Benefits under the plan are provided by a trust fund. Plan expenses were $167,324. These expenses included $5,424 in administrative expenses, $161,836 in benefits paid to participants and beneficiaries, and $64 in other expenses. A total of 28 persons were participants in or beneficiaries of the plan at the end of the plan year, although not all of these persons had yet earned the right to receive benefits. The value of plan assets, after subtracting liabilities of the plan, was $1,009,496 as of December 31, 2010, compared to $1,035,151 as of January 01, 2010. During the plan year the plan experienced a decrease in its net assets of $25,655. This decrease includes unrealized appreciation and depreciation in the value of plan assets; that is, the difference between the value of the plan's assets at the end of the year and the value of the assets at the beginning of the year or the cost of assets acquired during the year. The plan had total income of $141,669, including employer contributions of $37,403, employee contributions of $95,493, and earnings from investments of $8,773. Your Rights To Additional Information You have the right to receive a copy of the full annual report, or any part thereof, on request. The items listed below are included in that report: ● financial information; ● information regarding any common or collective trusts, pooled separate accounts, master trusts or 103-12 investment entities in which the plan participates To obtain a copy of the full annual report, or any part thereof, write or call the office of HARVARD SAVINGS BANK at 58 NORTH AYER STREET, HARVARD, IL 60033-2803, or by telephone at (815) 943-5261. You also have the right to receive from the plan administrator, on request and at no charge, a statement of the assets and liabilities of the plan and accompanying notes, or a statement of income and expenses of the plan and accompanying notes, or both. If you request a copy of the full annual report from the plan administrator, these two statements and accompanying notes will be included as part of that report. You also have the legally protected right to examine the annual report at the main office of the plan (HARVARD SAVINGS BANK, 58 NORTH AYER STREET, HARVARD, IL 60033-2803) and at the U.S. Department of Labor in Washington, D.C., or to obtain a copy from the U.S. Department of Labor upon payment of copying costs. Requests to the Department should be addressed to: Public Disclosure Room, Room N1513, Employee Benefits Security Administration, U.S. Department of Labor, 200 Constitution Avenue, N.W., Washington, D.C. 20210. Small Plan Audit Waiver The plan has met the requirements to waive the annual examination and report of an independent qualified public accountant. As of the end of the plan year, the following regulated financial institution(s) held or issued plan assets that qualified under the waiver: Reliance Trust Company You have the right, upon request of the Plan Administrator and without charge, to examine or receive copies of statements from the regulated financial institutions describing the qualifying plan assets.If you are unable to examine or obtain these documents, contact an Employee Benefits Security Administration (EBSA) Regional Office for assistance.Information about contacting EBSA regional offices can be found on the Internet at http://www.dol.gov/ebsa. SIGNATURES The Plan.Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. HARVARD SAVINGS BANK 401(k) PROFIT SHARING PLAN Date:June 24, 2011 By: /s/ Duffield J. Seyller, III Duffield J. Seyller, III President and Chief Executive Officer
